Exhibit 10.3

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED MASTER

REPURCHASE AND SECURITIES CONTRACT AND FOURTH AMENDED AND

RESTATED FEE AND PRICING LETTER

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT AND FOURTH AMENDED AND RESTATED FEE AND PRICING LETTER, dated as of
May 8, 2017 (this “Amendment”), by and among PARLEX 5 KEN FINCO, LLC, a Delaware
limited liability company (“U.S. Seller”), PARLEX 5 KEN UK FINCO, LLC, a
Delaware limited liability company (“U.K. Seller”), PARLEX 5 KEN CAD FINCO, LLC,
a Delaware limited liability company (“CAD Seller”) and PARLEX 5 KEN ONT FINCO,
LLC, a Delaware limited liability company (“ONT Seller” and together with CAD
Seller, “Canadian Sellers”) and PARLEX 5 KEN EUR FINCO, LLC, a Delaware limited
liability company (“German Seller”) (each a “Seller”, and together, the
“Sellers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Fourth Amended and
Restated Master Repurchase and Securities Contract, dated as of June 30, 2016
(as amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Sellers and Buyer entered
into that certain Fourth Amended and Restated Fee and Pricing Letter, also dated
as of June 30, 2016 (as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Fee
Letter”);

WHEREAS, Sellers have requested, and Buyer has agreed, to amend the Repurchase
Agreement and the Fee Letter as set forth in this Amendment.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

(a) Section 18.05 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

“Section 18.05 Single Agreement. Each Party agrees that (a) each Transaction is
in consideration of and in reliance on the fact that all Transactions constitute
a single business and contractual relationship, and that each Transaction has
been entered into in consideration of the other Transactions, (b) a default by
it



--------------------------------------------------------------------------------

in the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction against the Repurchase Obligations owing to Buyer
with respect to other Transactions, and (d) payments, deliveries and other
transfers made by or on behalf of any Party with respect to any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers with respect to all Transactions, and the obligations of each
Party to make any such payments, deliveries and other transfers may be applied
against each other and netted.”

SECTION 2. Amendment to Fee Letter.

(a) Schedule 1 to the Fee Letter is hereby amended and restated in its entirety
to read as set forth on Schedule 1 attached hereto.

SECTION 3. Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “Amendment Effective
Date”), which is the date that this Amendment was executed and delivered by a
duly authorized officer of each of each Seller and Buyer, along with such other
documents as Buyer or counsel to Buyer reasonably requested, each dated as of
the Amendment Effective Date.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement, the Fee Letter and each of the other
Repurchase Documents shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms; provided, however, that upon
the Amendment Effective Date, each (x) reference therein and herein to the
“Repurchase Documents” shall be deemed to include, in any event, this Amendment,
(y) each reference to the “Repurchase Agreement”, the “Master Repurchase and
Securities Contract”, the “Fee Letter” or the “Fee and Pricing Letter” in any of
the Repurchase Documents shall be deemed to be a reference to the Repurchase
Agreement or the Fee Letter, as applicable, as amended hereby, and (z) each
reference in the Repurchase Agreement or the Fee Letter, as applicable, to this
“Agreement”, this “Master Repurchase and Securities Contract”, this “Fee
Letter”, this “Fee and Pricing Letter”, “hereof”, “herein” or words of similar
effect in referring to the Repurchase Agreement or the Fee Letter shall be
deemed to be references to the Repurchase Agreement or the Fee Letter, as
applicable, as amended by this Amendment.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. Expenses. Sellers and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer

 

2



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLERS: PARLEX 5 KEN FINCO, LLC, a Delaware limited     liability company By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title: Managing Director, Head of Capital Markets and
Treasurer PARLEX 5 KEN UK FINCO, LLC, a Delaware     limited liability company
By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title: Managing Director, Head of Capital Markets and
Treasurer PARLEX 5 KEN CAD FINCO, LLC, a Delaware     limited liability company
By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title: Managing Director, Head of Capital Markets and
Treasurer PARLEX 5 KEN ONT FINCO, LLC, a Delaware     limited liability company
By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title: Managing Director, Head of Capital Markets and
Treasurer

 

4



--------------------------------------------------------------------------------

PARLEX 5 KEN EUR FINCO, LLC, a Delaware     limited liability company By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title: Managing Director, Head of Capital Markets and
Treasurer

 

5



--------------------------------------------------------------------------------

BUYER: WELLS FARGO BANK, NATIONAL     ASSOCIATION, a national banking
association By:  

/s/ Joe Check

  Name: Joe Check  

Title: VP

 

6